Title: To Thomas Jefferson from C. W. F. Dumas, 18 March 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 18e. Mars 1788.

En réponse à l’obligeante Lettre de Votre Excellence, d’avanthier, je recevrai avec bien de la reconnoissance la Lettre qu’Elle me destine pour m’aider à tranquilliser ma famille; et après elle mon bonheur seroit complet, si les projets de Votre Excellence Lui permettent de repasser ici, et de me mettre par là à même de Lui présenter mon Epouse, et de lui faire entendre de sa bouche respectable la confirmation de ce qu’Elle voudra bien m’écrire là dessus. Indépendamment de la satisfaction personnelle que nous causeroit la présence de Votre Excellence, je m’intéresse trop à votre conservation et bien-être, Monsieur, pour Vous cacher la peine que me feroit de savoir Votre Excellence exposée dans un voyage, dont je connois parfaitement les routes dangereuses, pour avoir pensé y périr. Mauvaises en tout temps, elles sont affreuses dans cette saison. La débâcle du Rhin, tous les jours et subitement à craindre (or vous devez le passer entre Utrecht et Nimegue, et rouler ensuite sur une digue étroite, escarpée et mauvaise, et puis le passer encore à Dusseldorp et à Cologne) m’inquiète pour Votre Excellence. Quelleque soit après cela la résolution de Votre Excellence, et s’il étoit décidé que nous n’eussions pas la consolation, mon Epouse de faire votre connoissance, Monsieur, et moi de vous revoir, nous prions Dieu de vous prendre sous sa garde, et de vous accorder le voyage le moins incommode et le plus agréable possible.  Et je suis avec le plus respectueux dévouement, de Votre Excellence Le très-humble & très-obéissant serviteur,

C W F Dumas

